Citation Nr: 0932845	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  03-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for irritable bowel 
syndrome, to include as being a manifestation of an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from March 1988 to April 
1994.  He served in the Southwest Asia theatre-of-operations 
in the Kingdom of Saudi Arabia between October 1990 and April 
1991.  The record reflects that, in a Department of Veterans 
Affairs (VA) agency of original jurisdiction administrative 
decision dated in June 2002, it was determined that the 
appellant's service from September 26, 1991, to April 1, 
1994, was dishonorable and constituted a bar to benefits 
administered by the VA.  The appellant thus has qualifying 
active duty service from March 30, 1988, to September 25, 
1991, and a period of nonqualifying service from September 
26, 1991, to April 1, 1994, for VA benefits purposes.

The current appeal comes before the Board of Veterans' 
Appeals (the Board) of the Department of Veterans Affairs 
(VA) from a December 2002 rating decision of the VA Regional 
Office (RO), in Chicago, Illinois.  The issues on appeal 
were:

1.  Entitlement to service connection for 
the residuals of lumbar strain.
2.  Entitlement to service connection for 
a right ankle disability.
3.  Entitlement to service connection for 
a dorsal spine disorder.
4.  Entitlement to service connection for 
a bilateral shoulder disability.
5.  Entitlement to service connection for 
a gastrointestinal disorder, to include 
as being a manifestation of an 
undiagnosed illness.
6.  Entitlement to service connection for 
a left ankle disability.
7.  Entitlement to service connection for 
irritable bowel syndrome, to include as 
being a manifestation of an undiagnosed 
illness.

Following a review of the claims folder, the Board remanded 
all issues back to the RO via the Appeals Management Center 
(AMC) for the purpose of obtaining additional evidence.  The 
claim was then returned to the Board for appellate review.  

The Board then issued a Decision/Remand in November 2006.  In 
that action, service connection was denied for lumbar strain, 
right ankle disability, a dorsal spine disorder, bilateral 
shoulder disability, and a gastrointestinal disorder, to 
include as due to an undiagnosed illness.  The remaining 
issues of entitlement to service connection for left ankle 
disability and irritable bowel syndrome, to include as due to 
an undiagnosed illness were once again remanded.

The remaining two issues were subsequently returned to the 
Board and, in May 2007, a decision on the merits of the 
appellant's claim was issued.  The Board found that the 
evidence did not support the appellant's claim and thus both 
issues were denied.  The appellant was notified of that 
action and he appealed to the United States Court of Appeals 
for Veterans Claims, hereinafter the Court.  Upon reviewing 
the Board's Decision, the Court concluded that error had 
occurred in Decision.  The Court specifically adopted the 
recommendations of a Joint Motion for Remand that concluded 
that adequate reasons and bases had not been provided in the 
May 2007 Decision.  The Court further insinuated that the 
Board should have remanded the claim for the purpose of 
obtaining a medical examination of the appellant.  Thus, the 
Board's May 2007 Decision was vacated and the claim has since 
been remanded to the Board for additional development.  

Based on the findings of the above-noted Joint Motion for 
Remand, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As reported above, the claim has been returned to the Board 
by the Court after the Court adopted a Joint Motion for 
Remand.  In the Joint Motion, the Court stated that the Board 
should have expanded on its reasons and bases discussion when 
it denied the appellant's claim.  More importantly, the Court 
insinuated and inferred that when the appellant did not 
appear for a scheduled VA examination, the Board should have 
discovered why the appellant did not show for the 
examination.  If the appellant was not properly notified of 
the examination (when and where to report), the appellant, 
per the Court, should have been rescheduled for an 
examination.  If the appellant was notified but then did not 
appear, the Court concluded that the VA should have 
discovered why he failed to report for the examination.  The 
Court further intimated that there AMC has indirectly 
violated the Court's decision of Stegall v. West, 11 Vet. 
App. 268 (1998) when it did not complete the instructions of 
the Board's Decision/Remand of November 2006.  Because it 
would now be mere speculation as to why the appellant failed 
to report for his scheduled medical examination, the Board 
will remand the claim to the AMC/RO for the purpose of 
scheduling, and then accomplishing, another examination of 
the service member.  

For the purposes of ensuring that the RO/AMC understands the 
background of this case, the following information is 
provided.  The appellant's service medical records reflect 
that he sustained injury to the left ankle in August 1989 for 
which he received treatment, including casting, over the 
course of the ensuing year.  Several diagnoses were provided 
in this regard, including Grade 1-II sprain and Achilles 
tendonitis.  An x-ray of the left ankle on VA examination in 
October 2002 revealed findings that included degenerative 
changes, small calcaneal bony spurs, and possible evidence of 
an old ununited chip fracture.  Although the VA examiner 
found that there was no pathology or disability of the ankle, 
the Board previously wondered whether another opinion was 
required that discussed the symptoms and findings in service 
along with the post-service residuals.  

With respect to the claim for service connection for 
irritable bowel syndrome, VA revised 38 C.F.R. § 3.317, the 
regulation by which service connection for disabilities due 
to undiagnosed illness occurring in Persian Gulf War service 
members may be granted.  See 68 Fed. Reg. 34541 (June 10, 
2003).  The revised regulation included changes relevant to 
irritable bowel syndrome in particular, and the changes were 
made retroactively applicable effective March 1, 2002.  The 
Board previously noted that the appellant had not been 
apprised of the revised regulation, and his claim for 
irritable bowel syndrome been adjudicated without the benefit 
of those changes in the regulations.  Due process required 
that the case be remanded in this regard to cure this 
deficiency.

Additionally, although the record previously indicated that 
diagnoses of irritable bowel syndrome appeared intermittently 
throughout the clinical evidence, on VA examination in 
November 2002, it was found that the appellant's history was 
only suggestive of irritable bowel disease.  It was 
recommended at that time that other etiologies be considered 
with respect to a complaint of rectal bleeding.  The Board 
determined that another examination should have been 
accomplished so that a medical opinion could have been 
obtained regarding the manifestations and the etiology of the 
claimed irritable bowel syndrome.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should provide to the 
appellant all notification action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to service connection claims.  The notice 
should conform to the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Additionally, the 
RO/AMC must provide to the appellant the 
current regulations used to evaluate 
undiagnosed illness claims, i.e., 38 
C.F.R. § 3.317 (2008).  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance, 
and a copy of the documentation should be 
included in the claims folder for review.

2.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2006 for his irritable 
bowel syndrome and his purported left 
ankle disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the AMC/RO 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2008).

3.  The appellant should once again be 
scheduled for a VA orthopedic examination 
to determine whether he now has any 
disability of the left ankle that is 
related to service.  The examination must 
be conducted by a physician; i.e., not a 
nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera.  The claims file and a copy of 
this remand must be made available to and 
be reviewed by the examiner.  The 
examination report should reflect 
consideration of the appellant's medical 
history, current complaints, and other 
assertions, etcetera.  X-ray studies of 
left ankle should be accomplished and 
clinical findings should be reported in 
detail. 

Based upon review of the evidence and the 
physical examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the appellant 
has any disability of the left ankle that 
is related to injury in service between 
March 30, 1988, to September 25, 1991, or 
whether any disability now indicated is 
more likely of post-service onset.  It 
would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The physician must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  
Additionally, if the examiner concludes 
that the appellant's claimed left ankle 
disability is not related to or caused by 
the appellant's military service, the 
examiner must explain in detail the 
reasoning behind this determination.  If 
further testing or examination by 
specialists is required to evaluate the 
claimed disabilities, such testing or 
examination is to be done before 
completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The appellant should once again be 
scheduled for an examination by an 
appropriate specialist to determine the 
nature and etiology of any disability 
with respect to his claim of service 
connection for irritable bowel syndrome 
due to an undiagnosed illness.  The 
examination must be conducted by a 
physician; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera.  
The examiner must be provided with the 
appellant's claims folder and a copy of 
this remand for review in conjunction 
with the examination and note whether or 
not this was accomplished.  

A detailed medical history should be 
reported.  All indicated diagnostic tests 
and studies should be accomplished and 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  Based on a review of all 
medical documentation and history on 
file, the examiner should provide a well-
reasoned opinion as to the likelihood 
that the appellant now has irritable 
bowel syndrome/disease as a primary 
diagnosis, or whether it is at least as 
likely as not the result of an 
undiagnosed illness.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The physician must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  If the appellant fails to report for 
either or both of the scheduled 
examinations, the RO/AMC should 
specifically note his failure to report 
for the examinations in the claims 
folder.  It would be helpful if the 
RO/AMC would complete a memorandum for 
record indicating when the appellant was 
notified of the examinations, the address 
of the appellant that was used to notify 
the appellant, and whether the appellant 
(or his accredited representative) 
contacted the RO/AMC and informed the 
RO/AMC that he would be unable to present 
himself at the VA Medical Center on the 
scheduled date(s) and time(s).  

6.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration.  No action is required of the 
appellant until he is contacted by the RO/AMC.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




